Exhibit 10.3

 
GUARANTY
 
$24,900,000
 April 20, 2007

 
WHEREAS, COSTA BLANCA II REAL ESTATE, LLC, a Florida limited liability company,
having an address at 2460 Sand Lake Road, Orlando, Florida 32809, COSTA BLANCA
III REAL ESTATE, LLC, a Florida limited liability company, having an address at
2460 Sand Lake Road, Orlando, Florida 32809, TDS TOWN HOMES (PHASE 1), LLC, a
Florida limited liability company, having an address at 2460 Sand Lake Road,
Orlando, Florida 32809 and TDS TOWN HOMES (PHASE 2), LLC, a Florida limited
liability company, having an address at 2460 Sand Lake Road, Orlando, Florida
32809, jointly and severally (collectively, the “Borrower”), has requested from
KENNEDY FUNDING, INC., a New Jersey corporation, having its principal place of
business at Two University Plaza, Suite 402, Hackensack, New Jersey 07601
(“Agent”), as agent for lenders identified in Schedule A annexed to the Note (as
hereinafter defined) (Agent and Lenders identified in Schedule A are hereinafter
collectively referred to as “Lender”), a loan in the principal sum of TWENTY
FOUR MILLION NINE HUNDRED THOUSAND ($24,900,000) DOLLARS (the “Loan”), which
Loan will be evidenced by a promissory note (the “Note”) from Borrower to
Lender, and secured by, among other things, that certain Loan and Security
Agreement (the “Loan Agreement”) and that certain Mortgage and Security
Agreement (the “Mortgage”) from Borrower to Lender, all of the foregoing being
of even date herewith. All capitalized terms used herein but not defined shall
have the meaning ascribed to such terms in the Loan Agreement;
 
WHEREAS, Lender is willing to make the Loan to Borrower only if, among other
things, the undersigned (sometimes referred to herein as the “Guarantor”)
executes and delivers this Guaranty of Payment (“Guaranty”) and guarantees
payment to Lender of the Debt (as hereinafter defined) in the manner provided
herein; and
 
WHEREAS, the undersigned expects to derive benefit from the Loan.
 
NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, the
undersigned hereby guarantees absolutely and unconditionally to Lender the
payment of the Debt and covenants and agrees with Lender as follows:
 
1. Recitals. The recitals set forth above are incorporated herein by reference.
 
2. Guaranty Clause. The Guarantor hereby absolutely, irrevocably and
unconditionally guaranties to Lender the full, prompt and unconditional payment
of the Debt, when and as the same shall become due, whether at the stated
maturity date, by acceleration or otherwise, and the full, prompt and
unconditional performance of each and every term and condition of every
transaction to be kept and performed by Borrower under the Note. This Guaranty
is a primary obligation of Guarantor and shall be a continuing inexhaustible
guaranty. Lender may require Guarantor to pay and perform any or all of the
Guarantor’s liabilities and obligations under this Guaranty and may proceed
immediately against Guarantor without being required or obligated to bring any
proceeding or take any action against Borrower, any other guarantor or any other
person, entity or property prior thereto. The liability of the Guarantor
hereunder is joint and several with all other guarantors, and is independent of
and separate from the liability of Borrower, any other guarantor, person or
entity, and is independent of the availability of any collateral security for
and/or under any documents granting Lender security for the Loan.
 

 
 


--------------------------------------------------------------------------------


 
(a) The term “Debt” as used in this Guaranty shall mean the principal sum
evidenced by the Note and secured by the Mortgage, together with interest
thereon at the rate of interest specified in the Note and all other sums which
may or shall become due and payable pursuant to the provisions of the Note,
Mortgage, Loan Agreement, or any other agreement, document or certificate
executed and/or delivered by Borrower to Lender in connection with the Loan,
including any and all modifications, amendments, and ratifications thereto
(collectively the “Loan Documents”).
 
(b) The undersigned agrees that, upon demand, the undersigned will reimburse
Lender, to the extent that such reimbursement is not made by Borrower, for all
expenses (including reasonable counsel fees) incurred by Lender in connection
with the collection of the Debt or any portion thereof, including any expenses
incurred in any post-judgment proceedings to collect and enforce such judgment.
This provision is separate and several and shall survive the merger of this
Guaranty into any judgment on this Guaranty.
 
(c) All moneys available to Lender for application in payment or reduction of
the Debt may be applied by Lender in such manner and in such amounts and at such
time or times and in such order and priority as Lender may see fit to the
payment or reduction of such portion of the Debt or other obligations of
Borrower as Lender may elect.
 
(d) This Guaranty is an absolute, continuing, unconditional and unlimited
guaranty of payment and not merely of collection and Lender shall be entitled to
payment from the undersigned without first commencing any action against
Borrower or resorting to any security or to any credit on the books of Lender in
favor of Borrower. The undersigned acknowledges and agrees that this Guaranty
and any or all other guaranties made to Lender in connection with this Loan are
joint and several guaranties.
 
3. Lender’s Rights. The undersigned hereby consents that from time to time,
before or after any default by Borrower, with or without further notice to or
assent from the undersigned, (i) any security at any time held by or available
to Lender for any obligation of Borrower, (ii) any security at any time held by
or available to Lender for any obligation of any other person or party
secondarily or otherwise liable for all or any portion of the Debt, and/or (iii)
any obligation arising under any other guaranty to Lender made in connection
with the Loan, may be exchanged, surrendered or released and any obligation of
Borrower may be changed, altered, renewed, extended, continued, surrendered,
compromised, waived or released in whole or in part, or any default with respect
thereto waived, and Lender may fail to set off and may release, in whole or in
part, any balance of any credit on its books in favor of Borrower, and may
extend further credit in any manner whatsoever to Borrower, and generally deal
with Borrower or any such security or obligation and the undersigned shall
remain bound under this Guaranty notwithstanding any such exchange, surrender,
release, change, alteration, renewal, extension, continuance, compromise,
waiver, inaction, extension of further credit or other dealing. No invalidity,
irregularity or unenforceability of all or any part of the Debt or the
impairment or loss of security or obligation therefor, whether caused by any
action or inactions of Lender or otherwise, shall affect or impair this
Guaranty.
 

 
 


--------------------------------------------------------------------------------


 
4. Guarantor Waivers. The undersigned hereby waives and agrees not to assert or
take advantage of any defense based upon:
 
(a) Notice of acceptance of this Guaranty and of the making of the Loan by
Lender to Borrower;
 
(b) Presentment and demand for payment of the Debt or any portion thereof;
 
(c) Protest and notice of dishonor or default to the undersigned with respect to
the Debt or any portion thereof;
 
(d) Notice of intent to accelerate, notice of acceleration and all other notices
to which the undersigned might otherwise be entitled;
 
(e) Any demand for payment under this Guaranty;
 
(f) The incapacity, lack of authority, death or disability of Borrower or any
other person or entity;
 
(g) The failure of Lender to commence an action against Borrower and/or
Guarantor or to proceed against or exhaust any security held by Lender at any
time, or to pursue any other remedy whatsoever at any time;
 
(h) Any duty on the part of Lender to disclose to the undersigned any facts
Lender may now or hereafter know regarding Borrower, regardless of whether
Lender has reason to believe (i) that any such facts materially increase the
risk beyond that which the undersigned intends to assume, or (ii) that such
facts are unknown to the undersigned, the undersigned acknowledging that he, she
or it is fully responsible for being and keeping informed of the financial
condition and affairs of Borrower;
 


--------------------------------------------------------------------------------



(i) Lack of notice of default, demand of performance or notice of acceleration
to Borrower or any other party with respect to the Loan or Borrower’s
obligations guaranteed hereby;
 
(j) The consideration for this Guaranty (or lack or inadequacy thereof);
 
(k) Any acts or omissions of Lender which vary, increase or decrease the risk on
the undersigned;
 
(l) Any rights or defenses based upon an offset by the undersigned against any
obligation now or hereafter owed to the undersigned by Borrower;
 
(m) Any statute of limitations affecting the liability of the undersigned
hereunder, the liability of Borrower or Guarantor under the Loan Documents or
the enforcement hereof, to the extent permitted by law;
 
(n) The application by Borrower of the proceeds of the Loan for purposes other
than the purposes represented by Borrower to Lender and the undersigned or
intended or understood by Lender or the undersigned;
 
(o) An election of remedies by Lender, including any election to proceed against
any collateral by judicial or nonjudicial foreclosure, whether real property or
personal property, or by deed in lieu thereof, and whether or not every aspect
of any foreclosure sale is commercially reasonable, and whether or not any such
election of remedies destroys or otherwise impairs the subrogation rights of the
undersigned or the rights of the undersigned to proceed against Borrower or any
guarantor by way of subrogation or for reimbursement or contribution, or all
such rights;
 
(p) Any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in any other aspects more burdensome than
that of the principal obligor;
 
(q) Lender’s election, in any proceeding instituted under Title 11 of the United
States Code (the “Bankruptcy Code”), of the application of Section 1111(b)(2) of
the Bankruptcy Code or any successor statute; and
 
(r) Any borrowing or any grant of a security interest under Section 364 of the
Bankruptcy Code.
 
THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND DEFENSES THE
UNDERSIGNED MAY HAVE BECAUSE BORROWER’S DEBT IS SECURED BY INTERESTS IN REAL
PROPERTY.
 
 
 


--------------------------------------------------------------------------------


5. Collection and Enforcement.

          (a) LENDER MAY COLLECT FROM THE UNDERSIGNED WITHOUT FIRST FORECLOSING
ON ANY REAL OR PERSONAL PROPERTY COLLATERAL PLEDGED BY BORROWER; AND
 
 (b) IF LENDER FORECLOSES ON ANY REAL PROPERTY COLLATERAL PLEDGED BY BORROWER:
 
i. THE AMOUNT OF THE DEBT MAY BE REDUCED ONLY BY THE PRICE FOR WHICH THAT
COLLATERAL IS SOLD AT A FORECLOSURE SALE, EVEN IF THE COLLATERAL IS WORTH MORE
THAN THE SALE PRICE; AND
 
ii. LENDER MAY COLLECT FROM THE UNDERSIGNED EVEN IF LENDER, BY FORECLOSING ON
THE REAL PROPERTY COLLATERAL, HAS DESTROYED ANY RIGHT THE UNDERSIGNED MAY HAVE
TO COLLECT FROM BORROWER.
 
6. Successors and Assigns. Each reference herein to Lender shall be deemed to
include its successors and assigns, in whose favor the provisions of this
Guaranty shall also inure. Each reference herein to the undersigned shall be
deemed to include the heirs, executors, administrators, legal representatives,
successors and assigns of the undersigned, all of whom shall be bound by the
provisions of this Guaranty.
 
7. Limitation. Notwithstanding anything herein to the contrary, the obligation
of Malcolm J. Wright shall be limited to any deficiency that exists upon
liquidation of any real or personal property collateral and exercise of all
rights against American Leisure Holdings, Inc. and TDS Amenities, Inc.,
provided, however, that the Borrower and/or Guarantor, their agents, servants
and/or employees take no action to hinder, frustrate or delay the Lender in its
efforts to enforce any right to collect the outstanding Debt from any of the
real or personal property pledged as collateral for the Loan in the event of
default by the Borrower, except that the Borrower shall have the right to
contest a non-monetary default.
 
8. No Waiver. No delay on the part of Lender in exercising any rights hereunder
or failure to exercise the same shall operate as a waiver of such rights; no
notice to or demand on the undersigned shall be deemed to be a waiver of the
obligation of the undersigned or of the right of Lender to take further action
without notice or demand as provided herein; nor in any event shall any
modification or waiver of the provisions of this Guaranty be effective unless in
writing nor shall any such waiver be applicable except in the specific instance
for which such waiver is given.
 


--------------------------------------------------------------------------------



9. Representations and Warranties. To further induce Lender to make the Loan to
Borrower, the Guarantor makes the following warranties and representations, with
the knowledge that Lender will rely on the veracity thereof:
 
(a) The execution and delivery by the Guarantor of this Guaranty and any other
document executed and/or delivered by the Guarantor to Lender in connection
therewith (collectively, the “Guaranty Documents”), and the performance of the
obligations thereunder, do not and will not: (a) violate any provision of law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having applicability to the Guarantor; or (b) result
in any breach of or constitute any default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Guarantor is
a party or by which the Guarantor or his/her/their/its properties may be bound
or affected, and the Guarantor is not in default under any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award or
any such indenture, agreement, lease or instrument.
 
(b) There is no material action, suit, proceeding, inquiry or investigation, at
law or in equity, or before any court, governmental instrumentality, public
board or arbitrator pending or threatened against or affecting the Guarantor or
any of his properties or rights, wherein an unfavorable decision, ruling or
finding would (i) to the extent not covered by insurance as to which the insurer
has not disclaimed coverage, result in any material adverse change in the
financial condition, business, properties or operations of the Guarantor; (ii)
materially or adversely effect the Guaranty; or (iii) adversely effect the
validly or enforceability of the Guaranty Documents.
 
(c) The Guarantor is in compliance with all applicable laws.
 
(d) Borrower is a pre-existing entity actively engaged in the operation of its
business and has not been created as a vehicle to obtain the Loan. The proceeds
of the Loan will be used by Borrower solely to (a) discharge or release liens
upon the real property encumbered by the Mortgage (the “Property”) or for other
business purposes directly related to the Property, and (b) pay fees and other
amounts related thereto or to the making of the Loan, and the proceeds of the
Loan will not be paid over or diverted by Borrower to any member, officer,
director or shareholder of Borrower, the Guarantor, any other guarantors of the
Loan or any other person.
 
(e) On the date hereof, (i) the assets of the Guarantor exceed his liabilities,
and (b) the Guarantor is paying his debts as they become due.
 
10. No Subrogation. Notwithstanding any payments made by the undersigned
pursuant to the provision of this Guaranty, the undersigned shall have no right
of subrogation in and to the Note, or any other security held by or available to
Lender for the Debt or the payment thereof until the Debt has been paid in full
to Lender.
 


--------------------------------------------------------------------------------



11. Limitation of Remedies. The Guarantor is hereby prohibited from exercising
against Lender or Agent any right or remedy which it might otherwise be entitled
to exercise against any one or more (but less than all) of the individual
parties constituting Lender, including, without limitation, any right of set-off
or any defense.
 
12. Miscellaneous.
 
(a) Governing Law. This Guaranty is, and shall be deemed to be, a contract
entered into under and pursuant to the laws of the State of New Jersey and shall
be in all respects governed, construed, applied and enforced in accordance with
the laws of said state without regard to conflicts of laws considerations; and
this Guaranty shall be construed without regard to any presumption or rule
requiring construction against the party causing such instrument or any portion
thereof to be drafted; and no defense given or allowed by the laws of any other
state or country shall be interposed in any action or proceeding hereon unless
such defense is also given or allowed by the laws of the State of New Jersey.
The undersigned agrees to submit to personal jurisdiction in the State of New
Jersey in any action or proceeding arising out of this Guaranty and, in
furtherance of such agreement, the undersigned hereby agrees and consents that
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over the undersigned in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in New Jersey and that any process
or notice of motion or other application to any such court in connection with
any such action or proceeding may be served upon the undersigned by registered
mail to or by personal service at the last known address of the undersigned,
whether such address be within or without the jurisdiction of any such court.
 
(b) Waivers. The Guarantor hereby waives any claim, right or remedy which the
Guarantor may now have or hereafter acquire against Borrower that arises
hereunder and/or from the performance by the Guarantor hereunder, including,
without limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of Lender against Borrower or any security which Lender now has or
hereafter acquires, whether or not such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise. The foregoing waiver
by the Guarantor shall terminate and be of no further force or effect at such
time as the entire Debt has been fully and indefeasibly paid to and received by
Lender.
 
(c) Severability. A determination that any portion of this Guaranty is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision, and any determination that the application of any provision of
this Guaranty to any circumstance is illegal or unenforceable shall not affect
the enforceability or validity of such provision as it may apply to other
circumstances.
 
(d) Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested or (b)
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of attempted delivery, and by telecopier (with answer back
acknowledged), addressed as follows (or at such other address and a person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Section):


--------------------------------------------------------------------------------


 


If to Lender:
Kennedy Funding, Inc.
 
Two University Plaza, Suite 402
 
Hackensack, New Jersey 07601
 
Attention: Jeffrey Wolfer
 
Facsimile No. (201) 342-8373
   
With a copy to:
Cole, Schotz, Meisel, Forman & Leonard P.A.
 
25 Main Street
 
Hackensack, New Jersey 07602-0800
 
Attention: Michael R. Leighton, Esq.
 
Facsimile No.: (201) 489-1536
   
If to Guarantor:
American Leisure Holdings, Inc.
 
2460 Sand Lake Road
 
Orlando, Florida 32809
   
 
TDS Amenities, Inc.
 
2460 Sand Lake Road
 
Orlando, Florida 32809
     
Malcolm Wright
  xxxx xxxx xxxxx xxxxxx xxxx xxxxx    xxxxxx, xxxxxxx xxxxx    
With a copy to:
Jason G. Williams, Esq. 
 
American Leisure Holdings, Inc. 
 
2460 Sand Lake Road 
 
Orlando, Florida 32809
 
Facsimile No.:  (407) 251-8455
   
With a copy to:
Philip L. Logas, Esq.
 
Philip L. Logas, P.A.
 
55 E. Pine Street
 
Orlando, Florida 32801
 
Facsimile No.: (407) 849-1570

 
A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a business day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
business day.
 
(e) Jury Trial Waiver. THE UNDERSIGNED AGREES THAT ANY SUIT, ACTION OR
PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY THE UNDERSIGNED OR LENDER
ON OR WITH RESPECT TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS
OF THE PARTIES WITH RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT
AND NOT BY A JURY. LENDER AND THE UNDERSIGNED EACH HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. FURTHER, THE UNDERSIGNED WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY,
PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. THE UNDERSIGNED ACKNOWLEDGES AND AGREES THAT THIS PARAGRAPH IS A
SPECIFIC AND MATERIAL ASPECT OF THIS GUARANTY AND THAT LENDER WOULD NOT EXTEND
CREDIT TO BORROWER IF THE WAIVERS SET FORTH IN THIS PARAGRAPH WERE NOT A PART OF
THIS GUARANTY.
 
[Remainder of this page intentionally left blank.]


 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the date
first above set forth.
 
WITNESS:
 
 
 /s/ Jason Williams____ 
Name: James Williams
GUARANTOR:
 
 
 /s/ Malcolm J. Wright___
MALCOLM J. WRIGHT
 
Residence Address:
xxxx xxxx xxxxx xxxxxxx xxxx xxxxx 
xxxxxxx, xxxxxxx xxxxx
xxxxxx xxxxxxxx xxxxxx: xxx-xx-xxxx
 
WITNESS:
 
 
 
 
 
 /s/ Jason Williams____ 
Name: James Williams
GUARANTOR:
 
AMERICAN LEISURE HOLDINGS, INC.
a Nevada corporation
 
 
By:  /s/ Malcolm J. Wright___
Name: Malcolm J. Wright
Title: Chief Executive Officer
 
WITNESS:
 
 
 
 
 
 /s/ Jason Williams____ 
Name: James Williams
GUARANTOR:
 
TDS AMENITIES, INC.
 a Florida corporation
 
 
By:  /s/ Malcolm J. Wright___
Name: Malcolm J. Wright
Title: Chief Executive Officer
 

 


--------------------------------------------------------------------------------



 
 
STATE OF FLORIDA
 
 
)
 
 
) ss.:
 
COUNTY OF ORANGE
 
)
 

 
I certify that on April 13, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a) made the attached instrument; and
 
(b) was authorized to and did execute this instrument on behalf of and as Chief
Executive Officer of TDS AMENITIES, INC., a Florida corporation (the “Company”),
the entity named in this instrument, as the free act and deed of the Company, by
virtue of the authority granted by its bylaws and its board of directors.
 
 
 
                                                                  ___/s/ J.K.
Hudson_____       
                                                                                        
    NOTARY PUBLIC
                                      #DD459074


 
 
STATE OF FLORIDA
 
 
)
 
 
) ss.:
 
COUNTY OF ORANGE
 
)


 
 
I certify that on April 13, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as Chief
Executive Officer of AMERICAN LEISURE HOLDINGS, INC., a Nevada corporation (the
“Company”), the entity named in this instrument, as the free act and deed of the
Company, by virtue of the authority granted by its bylaws and its board of
directors.
 
                                                                                                                                                        ___/s/
J.K. Hudson_____
                                                                                        
    NOTARY PUBLIC
                                        #DD459074

 

--------------------------------------------------------------------------------


 
 
STATE OF FLORIDA
 
 
)
 
 
) ss.:
 
COUNTY OF ORANGE
 
)


 
 
On the 13th day of April, 2007, before me personally came Malcolm J. Wright, who
being by me duly sworn, did depose and say that he signed, sealed and delivered
this instrument as his voluntary act and deed.
 
 
            ___/s/ J.K. Hudson_____
              NOTARY PUBLIC
                                  #DD459074
 

--------------------------------------------------------------------------------

